FAGAN       DICH!3OX
                      .,&ch 24, 1948                   -usIIIwI




yn'the above aub,ject+t.ter.is, In;part,,as f+l.lqys~
                        ,'.
                          .:4
      "At thd Janrie;iy'term;th@ ~Commiss10nkp‘~s
     'Court voted to remai&on*a 'fee~bksis'  for-
      th& sear ig48i, The Cog@ssiotiers* Cc&
    ~:set'the&xLti~kmount      of fees to be re.-
  .. ;t&+a'by    the sheriff'(Arji;:'3883,3891:; ',"
      etc.)".Ft $3,600.00p+   Jiear.     .,
     <. i
      'By the.,author;tgana-&.r~b~ion~of"Ari.- '
      6877-l Vernon's &n. C&v. @+?, Sec. 1 (c)
      the Canrmissioners*Co-t entered &tiorder.
      to pay the~sh&lff.anh hissdepn&i&"7q! pe??
      mile for the use of.their persone;llgowned
      cars'for each mile traveled In the ptiyf,qrm-
      knee '0P official.'dutles.~~f.,'o,ffi~e.
                                            :,~ j..I ._
     "Quest&i' Ho. 1 --lk,li'th&~aniountpaid ,to.'.
     the sheriff and hli deputies under the
     above order be a"fee'o~.~'~thg-irher~fff's
                                            of-
     fke *ma+ Art.;3883;389%. etc., sna ifso
     wall-it be~accoMtable.bJi'.himae 'other "
                                                        : II
                                       i ...
     "Question'No~ 2---If the'-'ans%rer;$@
                                         Qkeg-. ' '
     tioti'No.1'1s ~afflr&tive;~hould the pay ,:I
     for this mileage be made to the shetilff'. .'~
     to be by h$m paid ag ,w sees proper to the
     deputies oF sh&la.$he &puts beg   psi~.dg- _*
                                    .~,.
     rect?              .. :

     "Question No. 3 ---Since Art. 6877-l'is .a*-
     parently mandatory, will Commissioner's
296
      Hon. R. Y. King, page 2. (V-526)


           courts have the authority to limit the nnrp-
           ber of mll6s that till be approved forpay-
           ment? That is, limit the sheriff to say
           2000 miles maximum, first deputy 1500 miles,
           etc.?
                                     ,_"
           'Question~No.~---HOW  can'~iheCommission-~
           er's court determine what ndleage is offi-
           cial auty?m
                H.'B. 501, Acts of~,~the
                                       50th Legi&at&e,~ti. S.
      1947, (Art. 6877-1, V;C.S.)Vas held to be,.inandato+,'by
      oti Opinion Ho. V-293. It was further 'held' in Opinion
      Ho. V-515.that the traveling expense provided~by R. B.
      501 was to be paid to.a sheriff on a fee basis out of
      the general fund of the county and noLout of fees of
      office. Ferefore, th+traveling expense OS a sheriff
      provided by the provisidhs.OS H;.B.'501 is n0t.a fee .~
      of office and will not be &count%8 Sbr tisa fee by the
      sheriff. NeLther is quch travellng,exp+se.a portion
      of the salaries,p&d those shertifs On a'salaky basis.
      Therefore,.it.is.our 0plniOfiin answer..toyour 'first
      question tb& the.amount +.id:a& traveling expenses ti-
      der the order of the CommLSs16hers1 Cotit mehti6ned in
      your request.is hot a fke of .th& ~h&+iSf~$'off'iceand  ';
      wlll not be accountable atia f&e tisz%iiring at the
      sheriff's~ti,compensatio~.         :,-..~    '..
               .Ih,vlew of.our:an;ri;ei.~to.yo~,.'Plrst~q~~~tion,
      it is not,ne@3ssary
                  .,      to answer que.stJon.lGdt,
                                                 ?.1
                S&ion   2'0s H;'B. 501.~p&&&      &at'&&       to
      the present-Act there,wa& no atl~qtrgjklawprovld$ng for
      transportationf66 kheriffs and'thelz depnties. There-
      fore, the Legislature enacted.& & 5Ol:and did not
      place a limit.on the~ikmb6r 'hbrdie's Qhlch'the sheriff
      coald-trave>.In'theperformance dS.6SSi.ci;al,   autfes. Ori
      the contrary, the I&jis&ature pro+iaea ur@er     subdivision
      (0) that they "shall be paid,not.Zek~s:thEin  rilx'cents (6#)
      per mile.nor rnb-ti~teti cents‘'(I&) per ralle:foreach
      ndle traveled in th6 performance of'WSlcia1 duties."
      Therefore, it is our opinion that the Commissioni3rs~.
      Court cannQt l+t   the.number of.m$les whlch~.tl&e.Sher-
      iif and hls:,deputie$mag tra+eJ.in $he perftir+anceof
      0SSiclal duties. ,,. .:'I :  .,   " :..:.... ..     :,
               ;H. B.'-561.states &at 'Bl~~don;pensation'pald
      under the p~ovlslons of this Aot &hall be Pp&'a sworn-
      statement of such sheriff.' In view of this pr?vlsZon,
.   -
                                                                   297
        ~Hon. R. Y. KQg,   page 3. (V-526)   c TV:      ..


         it is our opimon that the'C~&iiissioners'Court may re-
         qulre thesheriff to furnish the Court in his sworn ac-
        ,count such information which is necessary for the COUH
         to determine what 'mileage'~was~
                                        traveled .tithe perSorm-
         ante of those duties set out in various statutory pro-
         visions prescribing .the dutiesof the sheriffs and their
         deputies. See'Art. V, Sec. 23, Texas Constitution
                                                            ii?
                                SUMMARY

                   .l•~ Traveling,expense of sheriffs and
              their deputies paid una&r the provisions
              of H. B. 501, Acts of the‘50th Legislature,
              (Art: '687711,V.,C. S.) is neither a See of
              office in a See county nor ~a portion of
              the’sheriff’s salatigin a “sklarg” County.
              This expense is to be paid out of the Couu-
              ty'sgeneral fund.
                   2, The Commissioners Court is not
              authorlzea%o”llmit the number ~of.miles
              the sheriff'may travel in the performance
              of his offlcfal atities.
                               :       .,    .

                   3. Thb Commissioners' Court ntaxre-
              quire sufSlolent information in the Sh&?-
              iff's Sworn Aceount" of traveling expense
              to determine how many miles were traveled
              in the performance of his official duties.
                                             Yours very truly,
                                        AT!CORREYGERERALOF TEXAB




                                        APPROVED:




                                 ..